Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/05 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Aerospace and Defense (0.6%) L-3 Communications Holdings, Inc. 318,100 Airlines (1.4%) JetBlue Airways Corp. (NON) (S) 1,287,300 23,956,653 Southwest Airlines Co. 1,937,500 31,019,375 Banking (10.3%) Bank of America Corp. (S) 3,481,200 152,267,688 Commerce Bancorp, Inc. (S) 2,673,600 81,464,592 U.S. Bancorp 3,681,200 108,889,896 Washington Mutual, Inc. (S) 1,408,500 55,776,600 Broadcasting (0.2%) XM Satellite Radio Holdings, Inc. Class A (NON) (S) 298,700 Building Materials (1.3%) Masco Corp. 1,062,400 30,278,400 Sherwin Williams Co. 478,500 20,360,175 Commercial and Consumer Services (3.5%) Cendant Corp. 511,000 8,901,620 eBay, Inc. (NON) 1,144,000 45,302,400 Google, Inc. Class A (NON) 72,100 26,831,294 Yahoo!, Inc. (NON) 1,422,800 52,600,916 Communications Equipment (1.9%) Cisco Systems, Inc. (NON) 4,278,958 Computers (7.1%) Apple Computer, Inc. (NON) 1,293,200 74,475,388 Dell, Inc. (NON) 3,285,500 104,741,740 EMC Corp. (NON) 2,527,000 35,276,920 Hewlett-Packard Co. 2,172,700 60,922,508 Conglomerates (1.1%) Tyco International, Ltd. 1,658,100 Consumer Finance (5.6%) Capital One Financial Corp. (S) 1,130,500 86,313,675 Countrywide Financial Corp. 3,667,000 116,500,590 MBNA Corp. 462,600 11,828,682 Consumer Goods (1.0%) Avon Products, Inc. 1,413,700 Electric Utilities (0.4%) Exelon Corp. 264,000 Electronics (2.0%) Amphenol Corp. Class A 384,400 15,364,468 Motorola, Inc. 867,700 19,228,232 Texas Instruments, Inc. 1,402,500 40,041,375 Financial (3.7%) Fannie Mae Freddie Mac PMI Group, Inc. (The) Health Care Services (7.0%) Aetna, Inc. (S) Cardinal Health, Inc. Community Health Systems, Inc. (NON) Express Scripts, Inc. (NON) (S) HCA, Inc. (S) Health Management Associates, Inc. Class A (S) Lincare Holdings, Inc. (NON) Medco Health Solutions, Inc. (NON) Quest Diagnostics, Inc. UnitedHealth Group, Inc. (S) Homebuilding (1.7%) Lennar Corp. NVR, Inc. (NON) Household Furniture and Appliances (0.8%) Whirlpool Corp. Insurance (8.5%) ACE, Ltd. (Bermuda) American International Group, Inc. Everest Re Group, Ltd. (Barbados) Investment Banking/Brokerage (2.9%) Bear Stearns Cos., Inc. (The) Lehman Brothers Holdings, Inc. Leisure (1.2%) Harley-Davidson, Inc. (S) Lodging/Tourism (1.4%) Las Vegas Sands Corp. (NON) (S) Royal Caribbean Cruises, Ltd. Machinery (1.5%) Caterpillar, Inc. (S) Cummins, Inc. (S) Parker-Hannifin Corp. Medical Technology (0.9%) Becton, Dickinson and Co. Boston Scientific Corp. (NON) Metals (0.9%) BHP Billiton PLC (United Kingdom) United States Steel Corp. (S) Oil & Gas (8.8%) Amerada Hess Corp. Apache Corp. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Suncor Energy, Inc. (Canada) Valero Energy Corp. (S) XTO Energy, Inc. Pharmaceuticals (4.8%) Johnson & Johnson Pfizer, Inc. Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) Power Producers (0.6%) AES Corp. (The) (NON) Publishing (1.6%) McGraw-Hill Companies, Inc. (The) R. H. Donnelley Corp. (NON) (S) Restaurants (1.3%) Red Robin Gourmet Burgers, Inc. (NON) (S) Yum! Brands, Inc. Retail (8.9%) Abercrombie & Fitch Co. Class A Autonation, Inc. (NON) (S) Best Buy Co., Inc. Federated Department Stores, Inc. Home Depot, Inc. (The) Kohl's Corp. (NON) Lowe's Cos., Inc. (S) Michaels Stores, Inc. Office Depot, Inc. (NON) Sears Holdings Corp. (NON) (S) Staples, Inc. Whole Foods Market, Inc. Schools (1.0%) Apollo Group, Inc. Class A (NON) (S) Software (4.1%) Adobe Systems, Inc. (S) Microsoft Corp. Oracle Corp. (NON) Technology Services (0.9%) Accenture, Ltd. Class A (Bermuda) Fair Isaac Corp. Textiles (0.5%) NIKE, Inc. Class B Tobacco (0.3%) Loews Corp. - Carolina Group Total common stocks (cost $3,693,834,764) $3,842,598,897 SHORT-TERM INVESTMENTS (9.7%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) $6,737,446 Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.21% and due dates ranging from November 1, 2005 to December 9, 2005 (d) $367,473,099 Total short-term investments (cost $374,118,483) $374,118,483 TOTAL INVESTMENTS Total investments (cost $4,435,334,284) (b) $4,216,717,380 WRITTEN OPTIONS OUTSTANDING at 10/31/05 (premiums received $32,873) (Unaudited) Contract Expiration date/ amount strike price Value Lennar Corp. (Put) 33,664 Nov 05/$50.22 $16,617 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Notional Termination Unrealized amount date appreciation Agreement with Citigroup Global Markets Limited dated October 12, 2005 to receive/(pay) monthly the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi- annually the notional amount multiplied by the six month USD-LIBOR- BBA plus 25 basis points. $3,800,895 10/12/06 $229,108 Agreement with Deutsche Bank AG dated October 12, 2005 to receive/(pay) monthly the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA plus 25 basis points. 3,100,242 10/12/06 72,224 Total $301,332 NOTES (a) Percentages indicated are based on net assets of $3,854,971,563. (b) The aggregate identified cost on a tax basis is $4,069,865,486, resulting in gross unrealized appreciation and depreciation of $329,805,543 and $182,953,649, respectively, or net unrealized appreciation of $146,851,894. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at October 31, 2005. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At October 31, 2005, the value of securities loaned amounted to $357,355,241. Certain of these securities were sold prior to period-end. The fund received cash collateral of $367,381,037 which is pooled with collateral of other Putnam funds into 16 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $51,984 for the period ended October 31, 2005. During the period ended October 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $140,280,757 and $145,113,375, respectively. At October 31, 2005, liquid assets totaling $8,591,743 have been designated as collateral for open swap contracts and written options. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the- counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss.
